DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (JP 2002321182).
With respect to independent Claim 1, Yamamoto et al discloses the limitations of independent claim 1 as follows:
A apparatus for picking up and positioning an item, comprising:	   
a vacuum assembly capable of generating a suction force;	(See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 16(vacuum assembly)
an item engaging plate positioned adjacent the vacuum assembly in a first position and offset from the vacuum assembly in a second position, (See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals  16(vacuum assembly), 23(engaging plate)
wherein the item engaging plate has at least one aperture formed therein such that the suction force can be applied to the item through the aperture when the item engaging plate is in at least the first position; (See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 19(aperture), 23(engaging plate)  and
an actuator, the actuator joining the vacuum assembly and the item engaging plate and capable of adjusting the item engaging plate between at least the first position and the second position.  	(See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 16(vacuum assembly), 23(engaging plate), 36(actuator)

With respect to Claim 4, which depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Yamamoto et al discloses as follows:
The apparatus of claim 1, wherein the item engaging plate is generally planar.  (See Pars. 0015, 0016, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 23(engaging plate)

 Claim 5, which depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 5, Yamamoto et al discloses:
The apparatus of claim 1 further comprising a controller, the controller capable of adjusting an amount of suction force generated by the vacuum assembly.  (See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 13(controller), 16(vacuum assembly), 23(engaging plate), 36(actuator); Claim 3

With respect to Claim 6, which depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Yamamoto et al discloses:
The apparatus of claim 5, wherein the controller is further capable of controlling the actuator to adjust a position of the item engaging plate between the first position and the second position.  (See Pars. 0015, 0020, 0021, 0025, 0031; Figs. 2, 5, 6, 12; Ref. Numerals 13(controller), 16(vacuum assembly), 23(engaging plate), 36(actuator)

With respect to Claim 7, which ultimately depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.  With respect to Claim 7, Yamamoto et al discloses:
The apparatus of claim 6, wherein the controller controls an amount of suction force generated by the vacuum assembly to a first amount of suction force generated when the item engaging plate is in the first position and controls the amount of suction force generated by the vacuum assembly to a lesser second amount of suction force generated when the item engaging plate is at the second 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al, in view of Franklin (US Patent No. 4,850,627). 
With respect to Claim 2, which depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Franklin discloses as follows:
The apparatus of claim 1, wherein the vacuum assembly includes a fan for creating the suction force.  (See Col. 2, Lines 27-41; Col. 3, Lines 45-60; Figs. 1, 3; Ref. Numeral 26(fan)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Yamamoto et al with the teachings of Franklin because using a fan to create a suction is a known work in the same field of endeavor (ie, using a fan to create a suction force in a lifting apparatus) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al, in view of Franklin, and in further view of Clark et al (US Patent Application Publication No. 2006/0082172).
With respect to Claim 3, which depends from independent claim 1, Yamamoto et al teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Franklin and Clark et al disclose as follows:
The apparatus of claim 1, wherein the vacuum assembly includes a plurality of fans for creating suction force (See Franklin: Col. 2, Lines 27-41; Col. 3, Lines 45-60; Figs. 1, 3; Ref. Numeral 26(fan) in a plurality of discrete pick-up zones of the item engaging plate. (See Clark et al: Pars. 0025, 0026 Figs. 4-6; Ref. Numerals 46(vacuum assembly-fans), 74(engaging plate)
.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed based on the prior art search that did not disclose “wherein each actuator is associated with one of the pick-up zones and wherein each pick-up zone is capable of being independently actuated by an associated actuator between a first position positioning the pick-up zone at a first distance from the vacuum mechanism that allows the suction force to pass through the respective zone and a second position positioning the pick-up zone at a greater second distance from the vacuum mechanism that reduces the suction force experienced through the at least one aperture of the respective zone”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 5, 2022